180 S.W.3d 48 (2005)
Russell Dean RANKIN, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 85900.
Missouri Court of Appeals, Eastern District, Division Two.
December 20, 2005.
Amanda E. Schehr, Assistant Public Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Alison K. Brown, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant, Russell Dean Rankin ("Movant"), appeals the judgment of the Circuit Court of St. Louis County denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant was convicted of two counts of assault in the first degree, section 565.050, RSMo 2000,[1] and two counts of possession with intent to distribute a controlled substance, section 195.211. Movant was sentenced to concurrent terms of six years imprisonment on each count. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.